DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments with respect to claims 12-14, 16-18 and 20-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16-18 and 20-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. (US Patent Publication 20120053659 A1). 
As to claims 12 and 21, Molnar et al. discloses sensing a neural response caused by a stimulation (e.g., paragraph 46) by providing from a spinal cord stimulator device (e.g., paragraph 78) the stimulation to one or more of a plurality of first electrodes (segmented electrodes, depicted as 144 and 145 in Figure 16A, for example; e.g., paragraph 194) on a lead coupled to the stimulator device to cause the neural response in a patient's spinal cord (e.g., paragraph 78); and sensing at the spinal cord stimulator device a neural response to the stimulation at either or both of at least one second electrode or at least one third electrode (e.g., paragraphs 46-47); wherein the plurality of first electrodes are positioned along a long axis of the lead, wherein the first electrodes are spaced from one another by a first distance (e.g., paragraph 194; also see Figures 15A and 16A), wherein the at least one second electrode (ring stimulation electrode, depicted as 143 in Figure 16A) is positioned distally with respect to the plurality of first electrodes such that one of the at least one second electrode and one of the plurality of first electrodes are closest and spaced from each other by a second distance greater than the first distance (see Figure 16A, for example), and wherein the at least one third electrode (sense electrode, depicted as 146 in Figure 16A) is positioned proximally with respect to the plurality of first electrodes such that one of the at least one third electrode and one of the plurality of first electrodes are closest and spaced from each other by a third distance greater than the first distance (see Figure 16A, for example).
As to claims 13 and 22, Molnar et al. discloses an implantable lead. As such, the plurality of first electrodes, the at least one second electrode, and the at least one third electrode are located on a percutaneous portion of the lead (see Figure 2).
As to claims 14 and 23-24, Molnar et al. discloses at least one second electrode and the at least one third electrode comprise ring electrodes, and/or wherein the plurality of first electrodes comprise either ring electrodes or split ring electrodes (e.g., paragraph 162; also see Figures 14A, 15A and 16A).
As to claims 16 and 25, Molnar et al. discloses there is just one second electrode and just one third electrode (e.g., see Figures 14A, 15A and 16A).
As to claims 17 and 26, Molnar et al. discloses there are two or more second electrodes and/or two or more third electrodes (e.g., see Figures 4, 14A, 15A and 16A).
As to claims 18, 20 and 27-29, Molnar et al. discloses the lead comprises a paddle, wherein the plurality of first electrodes are positioned on the paddle (e.g., paragraph 164) as well as the at least one second electrode and the at least one third electrode are positioned on the paddle (e.g., paragraph 164).
As to claim 30, Molnar et al. discloses the lead further comprises at least one set of proximal contacts (see Figures 14A, 15A and 16A, for example) configured to be received by the spinal cord stimulator device, wherein the proximal contacts are connected to the plurality of first electrodes, to the at least one second electrode, and to the at least one third electrode by wires (conductors; e.g., paragraphs 95 and 138).
As to claim 31, Molnar et al. discloses the spinal cord stimulator device comprises an architecture, wherein the architecture is configured to allow the plurality of first electrodes to be selected to either provide the stimulation to the patient's spinal cord or to sense the neural response, and configured to allow the at least one second electrode and the least one third electrode to be selected to either provide the stimulation to the patient's spinal cord or to sense the neural response (e.g., paragraphs 46-47).
As to claim 32, Molnar et al. discloses the spinal cord stimulator device comprises an architecture, wherein the architecture is configured to allow the plurality of first electrodes to be selected to only provide the stimulation to the patient's spinal cord, and configured to allow the at least one second electrode and the at least one third electrode to be selected to only sense the neural response (e.g., paragraphs 46-47).
As to claim 33, Molnar et al. discloses at least one second electrode and the at least one third electrode are positioned along the long axis (e.g., see Figures 14A, 15A and 16A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792